Opinion issued July 11, 2019




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-19-00304-CV
                             ———————————
                                IN RE J. D., Relator



             Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, J.D., filed a petition for writ of mandamus, asking that we order the

trial court to vacate its order denying relator’s motion for continuance and grant the

continuance of the termination trial until after relator’s criminal trial. 1 Relator has




1
      The underlying case is In the Interest of J.E.D., a Child, cause number 2017-05833J,
      pending in the 315th District Court of Harris County, Texas, the Honorable Leah
      Shapiro presiding.
now filed an agreed motion to dismiss the petition because the parties have reached

a settlement.

      We grant the motion and dismiss the petition. Any pending motions are

dismissed as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Kelly, and Goodman.




                                         2